 



Exhibit 10.16
CONVEYANCE AND ASSUMPTION AGREEMENT
     This Conveyance and Assumption Agreement (this “Agreement”) is entered into
by and among PEC Equipment Company, LLC, a Delaware limited liability company
(“PEC”), Central States Coal Reserves of Indiana, LLC, a Delaware limited
liability company (“Central States Indiana”), Central States Coal Reserves of
Illinois, LLC, a Delaware limited liability company (“Central States Illinois”)
“), and Cyprus Creek Land Company, a Delaware corporation (“Cyprus Creek”),
(collectively “Central States”), and Peabody Coal Company, LLC, a Delaware
limited liability company (“PCC”), and is made effective as of October 22, 2007
(the “Effective Date”).
Recitals
General
     A. PCC is an indirect subsidiary of Patriot Coal Corporation (“Patriot”).
     B. On the Effective Date, Peabody Energy Corporation (“Peabody”) will
consummate a transaction by which Peabody will spin off Patriot to Peabody’s
shareholders (the “Spin-Off”).
Real Property and Reclamation Obligations
     C. Under the Surface Mining Control and Reclamation Act of 1977, as amended
(“SMCRA”), and under the existing operating permits for coal removal relating to
the Real Property, as set forth on Exhibit A, attached hereto and incorporated
herein by this reference (the “Permits”), PCC is currently obligated to perform
certain acts of reclamation on the Real Property (as defined hereinafter),
including Phase I, Phase II, and Phase III reclamation activities (the “Phase I
Reclamation Obligations” and the “Phase II and Phase III Reclamation
Obligations” respectively; collectively the “Reclamation Obligations”).
     D. The Phase I Reclamation Obligations are nearly complete at all locations
with the remaining work primarily at Lynnville, Hawthorn and Center Prep. The
Phase I Reclamation Obligations generally include final grading, soil
replacement and initial seeding for erosion control. The Phase II and Phase III
Reclamation Obligations include a 5 year minimum liability period, revegetation,
land use planning and land productivity testing.
     E. Central States Illinois, Central States Indiana, and Cyprus Creek, all
indirect subsidiaries of Peabody (both before and after the Spin-Off), own
certain real property that is located within the boundaries of the Permits,
including without limitation the surface and reserves rights relating to such
real property (the “Real Property”). Active mining operations have been closed
or suspended on the Real Property.
     F. Each of the Permits contains a right-of-entry (“ROE”) which authorizes
PCC’s access to the Real Property in order to complete the Phase I Reclamation
Obligations using

1



--------------------------------------------------------------------------------



 



PCC’s employees. PCC will continue to have access to the Real Property as
granted under the ROE’s until PCC completes the Phase I Reclamation Obligations.
Equipment
     G. PCC owns the equipment described on Exhibit B, attached hereto and
incorporated herein by this reference (the “Equipment”), which is used in
reclamation projects at coal mining sites (including, without limitation, the
Phase I Reclamation Obligations at the Real Property). The parties understand
that, to the extent PCC may need additional time beyond the Effective Date to
complete the Phase I Reclamation Obligations, PCC will use certain items of the
Equipment beyond the Effective Date.
     H. PEC and Central States desire to use the Equipment to complete (i) other
reclamation obligations at locations other than the Real Property and (ii) the
Phase II and Phase III Reclamation Obligations at the Real Property.
Terms and Conditions
     In consideration of the mutual promises, covenants and agreements set forth
in this Agreement, the parties to the Agreement agree as follows:
Article 1
Conveyance of Equipment and Assumption of
Phase II and III Reclamation Obligations
     1.1 (a) On the Effective Date, PCC shall convey to PEC title to all
Equipment not needed by PCC to complete the Phase I Reclamation Obligations.
          (b) Promptly after completion of the Phase I Reclamation Obligations,
PCC shall convey to PEC title to all remaining Equipment. PCC will use good
faith efforts to complete the Phase I Reclamation Obligations as soon as
practicable.
          (c) The conveyances in (a) and (b) of this section shall be evidenced
by a bill of sale, in mutually agreed form, duly executed by PCC and delivered
to PEC at the time of conveyance.
     1.2 As consideration for PCC’s conveyance and transfer of the Equipment to
PEC, Central States shall, and hereby do, fully assume the Phase II and Phase
III Reclamation Obligations so that upon such assumption PCC will have no more
responsibilities for the Phase II and Phase III Reclamation Obligations.
     1.3 The Equipment shall be conveyed to PEC under Section 1.1 free and clear
of all security interests, liens and other encumbrances on PCC’s title, but
otherwise on an “as is” and “where is” basis, subject to Section 1.4. PCC shall
deliver the Equipment to PEC at the Real Property or such other location as PCC
and PEC may agree.

2



--------------------------------------------------------------------------------



 



     1.4 During the period that PCC uses the Equipment on and after the
Effective Date for purposes of the Phase I Reclamation Obligations, PCC, at its
own cost and expense, shall keep the Equipment in good working condition
(consistent with the condition of the Equipment on the Effective Date),
reasonable wear and tear excluded. PEC shall be responsible for the material
cost of normal repair parts, wear items and major components to maintain the
Equipment in such condition. PCC shall be responsible for (i) the labor
associated with the installation of parts, wear items and major components, and
(ii) all labor, fuel, oil, lubricants, antifreeze, and other ordinary consumable
materials required to operate and maintain the Equipment in such condition
     1.5 The parties will cooperate to the extent necessary to fulfill the
purposes of this Agreement. Within a reasonable time subsequent to the date when
PCC completes the Phase I Reclamation Obligations, Central States shall secure
reclamation-only permits for all areas currently covered by the Permits and
bonded by PCC. Central States shall, and/or shall cause one or more of its
affiliates to, take any further action necessary to ensure that PCC is relieved
from the Phase II and Phase III Reclamation Obligations. Central States shall
reimburse PCC for (i) fees, if any, that PCC may incur on the Permits between
the Effective Date and the time the aforementioned reclamation-only permits are
approved, and (ii) premium, if any, that PCC may incur on any surety bond
identified on Exhibit A between the Effective Date and the time such surety bond
is replaced. PCC shall take any further action necessary to ensure that PEC
takes title and possession of the Equipment as provided herein.
Article 2
General Provisions
     2.1 Notices. All notices, consents and other communications given under or
with respect to this Agreement shall be effective only if in writing and if
given by (a) personal delivery, (b) registered or certified United States mail,
return receipt requested, (c) courier for overnight delivery, or (d) facsimile
transmission followed by delivery by courier for overnight delivery, to the
party to receive the notice, consent or other communication at the following
address for that party (or such other address as that party shall specify by
notice):
PCC:
Peabody Coal Company, LLC
12312 Olive Boulevard, Suite 400
St. Louis, Missouri
Facsimile No.:
Attention: Joseph W. Bean
PEC and/or Central States:

3



--------------------------------------------------------------------------------



 



PEC Equipment Company, LLC (as applicable)
Central States Coal Reserves of Indiana, LLC (as applicable)
Central States Coal Reserves of Illinois, LLC (as applicable)
Cyprus Creek Land Company (as applicable)
701 Market Street
St. Louis, Missouri 63101
Facsimile No.: (314) 342-7740
Attention: Walter Hawkins, Vice President and Treasurer
     2.2 Assignment. Neither party to this Agreement shall assign, convey,
mortgage, or otherwise transfer this Agreement or any interest hereunder,
without the prior consent of the other party to this Agreement, which shall not
be unreasonably withheld or delayed.
     2.3 No Waiver. No delay or failure by either party to exercise any right or
remedy under this Agreement, and no partial exercise of any right or remedy,
shall constitute a waiver of that or any other right or remedy, except to the
extent waived by the written consent of the party entitled to exercise such
right or remedy. A valid waiver by any party to this Agreement of the breach of
any one or more covenants or the non-fulfillment of one or more conditions
contained herein shall not bar any of such party’s rights or remedies for a
subsequent breach of the same covenant(s) or non-fulfillment of the same
condition(s), unless otherwise expressed in the written consent upon which such
valid waiver is based. .
     2.4 Binding Effect. The provisions of this Agreement shall be binding upon
and inure to the benefit of all parties and their respective successors and
assigns.
     2.5 Counterparts; Reproductions. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Once signed, any
reproduction of this Agreement made by reliable means (e.g., photocopy,
facsimile, PDF) will be considered an original.
     2.6 Governing Law; Choice of Forum. The laws of the State of Missouri,
without regard to conflict of laws or choice of law principles, govern all
matters arising out of this Agreement. The parties hereby submit to the
exclusive jurisdiction of the United States District Court for the Eastern
District of Missouri for any suit, action or proceeding to resolve any and all
disputes arising out of this Agreement.
     2.7 Severability. If any provision of this Agreement is found by a court of
competent jurisdiction to be contrary to, prohibited by or invalid under any
applicable law, such court may modify such provision so, as modified, such
provision will be enforceable and will to the maximum extent possible comply
with the apparent intent of the parties in drafting such provision. If no such
modification is possible, such provision will be deemed omitted, without
invalidating the remaining provisions hereof. No such modification or omission
of a provision will in any way affect or impair such provision in any other
jurisdiction.
     2.8 Captions. The captions, headings or titles of the various articles and
sections of this Agreement are for convenience of reference only, and will not
be deemed or construed to limit or expand the substantive provisions of such
articles or sections.

4



--------------------------------------------------------------------------------



 



     2.9 Amendment. Neither this Agreement, nor any part hereof, may be modified
or amended except by an instrument in writing duly executed and delivered by the
party sought to be charged therewith.
     2.10 Entire Agreement. This Agreement contains the Parties’ entire
understanding and agreement with respect to the subject matter hereof. Any and
all additional, conflicting or inconsistent discussions, agreements, promises,
representations and statements, if any, between the parties or their
representatives that are not incorporated herein will be null and void and are
merged into this Agreement.
[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties, each by a duly authorized representative,
have executed this Agreement effective as of the Effective Date, intending to be
bound by the terms and conditions stated herein.

                              PEC EQUIPMENT COMPANY, LLC       PEABODY COAL
COMPANY, LLC    
 
                            By:   /s/ John F. Quinn, Jr.       By:   /s/ Mark N.
Schroeder                          
 
  Name:   John F. Quinn, Jr.           Name:   Mark N. Schroeder    
 
  Title:   Vice President           Title:   Vice President & Treasurer    

          CENTRAL STATES COAL RESERVES OF INDIANA, LLC
      By:   /s/ John F. Quinn, Jr.         Name:   John F. Quinn, Jr.       
Title:   Vice President        CENTRAL STATES COAL RESERVES OF ILLINOIS, LLC
      By:   /s/ John F. Quinn, Jr.         Name:   John F. Quinn, Jr.       
Title:   Vice President        CYPRUS CREEK LAND COMPANY
      By:   /s/ John F. Quinn, Jr.         Name:   John F. Quinn, Jr.       
Title:   Vice President       

6